Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed June 07, 2022 in response to the Office Action of December 07, 2021 is acknowledged and has been entered. Claims 2, 6, 7, 72, and 73 have been amended.  Claim 5 has been canceled. Claims 1, 3, 4, 8-15, 17- 70, and 74 were previously canceled. Claim 93 is new.
	2.	Claims 2, 6, 7, 16, 71-73 and 75-93 are pending.
3.	 Claims 89-92 were and are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
4.	Claims 2, 6, 7, 16, 71-73, 75-88 and 93 are currently under consideration as drawn to the elected species.  
Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed provisional applications fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of March 13, 2015 for claims 71-73, and 93, a priority date of December 29, 2014 for claim 85, and a priority date of November 6, 2014 for claims 2, 6, 7, 16, 75-84, and 86-88 because the claims as currently constituted recite administering to the subject a second composition comprising a cytokine, wherein the cytokine is chosen from IL-15; IL-21; or both IL-15 and IL-21; a combination of IL-15 and an IL-15Ra polypeptide, or a signaling domain of  common FcR gamma (FCER1G), Fc Epsilon R1b, or Fc gamma RIIa, and review of the parent provisional applications does not reveal the claimed limitation. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  
Response to Arguments
6.	Applicant argues that without acquiescing to the Office’s position, and solely to expedite prosecution of the present application, claim 2 and its dependencies, as amended herein, are directed, infer alia, to a method of treating a subject having a cancer, comprising administering to the subject a first composition comprising an effective amount of an immune effector cell comprising a CAR molecule, and administering to the subject a second composition comprising an effective amount of a cytokine, wherein the cytokine is IL-15, IL-21, or both IL-15 and IL-21.
Applicant argues that the subject matter in claim 2 as amended is described at least in Provisional Application No. 62/076,146 (hereafter “the ‘146 application’), filed November 6, 2014, to which the present application claims priority. For example, paragraph [0031] of the ‘146 application states that “[i]n one embodiment, the CAR molecule is administered in combination with another agent, and the agent is a cytokine” and “[t]he cytokine can be, e.g., IL-7, IL-15, IL-21, or a combination thereof.” Moreover, as provided in paragraph [0038] of the “146 application,
“In one embodiment, the method includes administering a cell expressing the CAR molecule, as described herein, in combination with an agent which enhances the activity of a CAR-expressing cell, wherein the agent is a cytokine, e.g., IL-7, IL-15, IL-21, or a combination thereof. The cytokine can be delivered in combination with, e.g., simultaneously or shortly after, administration of the CAR-expressing cell. Alternatively, the cytokine can be delivered after a prolonged period of time after administration of the CAR-expressing cell, e.g., after assessment of the subject’s response to the CAR-expressing cell.”
For at least the reasons stated above, claim 2 and its dependencies, as amended herein, are entitled at least to the priority date of November 6, 2014. 

	Applicant's arguments have been considered and have been found partially persuasive.  The Examiner agrees with a priority date of November 6, 2014 for claims 2, 6, 7, 16, 75-84, and 86-88.  However, a priority date of March 13, 2015 for claims 71-73, and 93 and December 29, 2014 for claim 85 is maintained  because the provisional application do not teach a combination of IL-15 and an IL-15Ra polypeptide or a signaling domain of common FcR gamma (FCER1G), Fc Epsilon R1b, or Fc gamma RIIa.   



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 2, 6, 7, 12, 13, 16, 80, 82, and 84-87 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2013/0071414 (Dotti et al March 21, 2013, filed April 27, 2012, IDS), “Dotti” evidenced by Vera et al. (Blood 2006 108 (12): 3890-3897), “Vera”, Rossig et al. (Blood 2002 99(6): 2009-2016), “Rossig” and Pulè et al. (Mol. Therapy 2005 12(5): 933-941), “Pulè” for the reasons of record.
Dotti teaches treating cancer by delivering to an individual an effective amount of T-cells expressing chimeric antigen receptor (CAR) to CD19 and a cytokine like IL-15 or IL-21.   See abstract, Figs. 8 and 9. Claims 1, 5, 8, 9, and 12-15.   
Dotti teaches CARs most commonly combine the antigen-binding specificity of a monoclonal antibody with the effector endodomain of the CD3/T-cell receptor complex (z-chain), and redirect the specificity of T lymphocytes toward surface antigens expressed by tumor cells.  See ¶ 0004.
Dotti teaches that an anti-CD19 CAR was constructed with the CD28 endodomain and -chain of the T-cell receptor complex as taught in reference 10-Vera.  See Example 2 and ¶ 0075.
Vera teaches that the scFv sequence was cloned in frame with the human IgG1-CH2CH3 domain and with the ζ chain of the TCR/CD3 complex in the SFG retroviral backbone, as described in Rossig reference 27. See p. 3891-Generation of retroviral constructs.
Rossig teaches that the ζ chain transmembrane and cytoplasmic portions were human of the CAR, which is about 98% identical to SEQ ID NOs: 18 and 20.  See p. 2010-Constructuion of chimeric receptor genes and Appendix 1. 
Vera teaches that the CD28 domain within the construct was included as described in Pulè, reference 28. See p. 3891-Generation of retroviral constructs.
Pulè teaches the CD28 cytoplasmic signaling domain which is encoded by the instant SEQ ID NO: 17. See Fig. 1. 
	Dotti teaches treating cancers expressing tumor associated antigens like CD19 including Burkitt’s lymphoma (Daudi cells), chronic lymphocytic leukemia (CLL), liver and colon cancer.  See ¶¶ 0034, 0035 and 0073 and Example 6 and 8. 
Dotti teaches treating humans. See ¶¶ 0053 and 0054. 
Dotti teaches that the CAR may be provided on a vector separate from the vector that contains the cytokine.  See ¶¶ 0030. The two different would be a first and second composition.
Dotti teaches the simultaneous expression of multiple genes from a single vector.  See ¶¶ 0042-0045. 
It is noted that although Dotti does not explicitly teach that the CAR has a transmembrane domain, one of skill in the art would have understood that a CAR requires a transmembrane domain to connect the extracellular binding domain to the intracellular signaling domain.  See, e.g., Pulè, Fig. 1.

Response to Arguments
8.	Applicant argues that amended claim 2 and its dependencies are directed, inter alia, to a method of treating a subject having a cancer comprising: administering to the subject a first composition comprising an effective amount of an immune effector cell comprising a CAR molecule, and administering to the subject a second composition comprising an effective amount of a cytokine, wherein the cytokine is IL-15, IL-21, or both IL-15 and IL-21.
Applicant argues that Dotti relates to a composition, i.e., a single composition, comprising cells expressing all three of a CAR, a cytokine and an inducible suicide gene, and uses thereof. Dotti does not teach or even suggest the administration of a first composition comprising an immune effector cell comprising a CAR molecule, and administration of a second composition comprising a cytokine, wherein the cytokine is IL-15, IL-21, or both IL-15 and IL-21, as recited in amended claim 2.
Applicant argues for example, Examples 2 and 3 of Dotti relate to T cells virally transduced with a single vector encoding both CD19 CAR and the IL-15 gene, thereby generating T cells expressing both CD19 CAR and IL-15. Furthermore, paragraph [0030] of Dotti, cited by the Office, relates to vectors and does not relate to administration of a first composition comprising an immune effector cell comprising a CAR molecule and administration of a second composition comprising a cytokine, wherein the cytokine is IL-15, IL-21, or both IL-15 and IL-21.
Applicant argues that none of the additional references, Vera, Rossig, and Pulé, provide any evidence that would support the alleged rejection based on Dotti. The additional references, Vera, Rossig and Pulé, each relate to CAR molecules comprising various antigen binding domains and intracellular domains. None of the additional references disclose administration of a first composition comprising an immune effect cell comprising a CAR molecule, and administration of a second composition comprising a cytokine, wherein the cytokine is IL-15, IL-21, or both IL-15 and IL-21.
Applicant argues for at least the reasons detailed above, claim 2, as amended herein, is novel over Dotti as evidenced by Vera, Rossig and/or Pulé. Therefore, claims 6, 7, 12, 13, 16, 80, 82, and 84-87, which depend directly or indirectly from claim 2, are free of the rejection as well. Reconsideration and withdrawal of the rejection under 35 U.S.C. 102(a)(1) is respectfully requested.

Applicant’s arguments have been considered, but have not been found persuasive.  Although the claims are drawn to a first composition with an immune effector comprising a CAR and a second composition with IL-15, IL-21, or both IL-15 and IL-21, the claims do not exclude the compositions being administered together or that the cytokines cannot expressed by the immune effector cell.  Although Dotti teaches single vector encoding both CD19 CAR and the IL-15 gene, the CD19 CAR and the IL-15 gene, along with the caspase-9 gene are linked by the self-cleaving 2A peptide.  See Fig. 8 and 9.  Expression of the construct in T-cells generates CD19 CAR and IL-15 after self-cleavage of the 2A peptide, resulting a first composition of CD19 CAR T cells and second composition of secreted IL-15.  See Figures  8 and 9.  Thus the teachings of Dotti meet the limitations of the claims and the rejection is maintained for the reasons of record. 

9.	a) Claim(s) 85 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0283178 (June et al. Oct.8, 2015, effectively filed Nov. 6, 2014, IDS), “June-178” for the reasons of record.
b) Claim(s) 85 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. No. 10,357,514 B2 (June et al. July 23, 2019, effectively filed Nov. 6, 2014), “June-514” for the reasons of record.
c)   Claim(s) 85  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0388471 (June et al. Dec. 26, 2019, effectively filed Nov. 6, 2014, IDS), “June-471” for the reasons of record.
June-514 is the patent arising from the June-178 application.  June-471 is a continuation of the June-178 application.  Thus,  all three documents have the same disclosure as June-178.  June-178 will be relied upon for references in the rejection which applies to all three documents. 
The applied references have a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
June-178 teaches a method of treating a mammal having a disease associated with expression of CD19 comprising administering to the mammal an effective amount of a population of cells that expresses a CAR molecule that binds CD19 (a CAR19-expressing cell), in combination with one or more kinase inhibitors chosen from a Bruton's tyrosine kinase (BTK) inhibitor, a cyclin dependent kinase 4 (CDK4) inhibitor, an mTOR inhibitor, or a mitogen activated protein kinase interacting kinase (MNK) inhibitor.  See abstract and claim 1.
June-178 teaches administering the cytokines IL-15 or IL-21 with the CD19-CAR where the cytokine is administered after the CAR. See ¶¶ 0032, 0646-0648 and claim 33. 
June-178 teaches the cytokine can be administered shortly after administration of the CAR-expressing T cells, e.g., 1 day, 2 days, 3 days, 4 days, 5 days, 6 days, or 7 days after administration of the CAR-expressing cells.  See ¶¶ 0646-0647.
June-178 teaches the cytokine is administered a sufficient period of time after administration of the CAR-expressing cells, e.g., at least 2 weeks, 3 weeks, 4 weeks, 6 weeks, 8 weeks, 10 weeks, 12 weeks, 4 months, 5 months, 6 months, 7 months, 8 months, 9 months, 10 months, 11 months, or 1 year or more after administration of CAR-expressing cells.  See ¶ 0648.
June-178 teaches treating B-cell acute lymphoid leukemia (BALL), T-cell acute lymphoid leukemia (TALL), small lymphocytic leukemia (SLL), acute lymphoid leukemia (ALL); one or more chronic leukemias including but not limited to chronic myelogenous leukemia (CML), chronic lymphocytic leukemia (CLL) expressing CD19, colorectal cancer, ovarian cancer and pancreatic cancer.  See ¶¶ 0008-0009, 0211 and 0263.
June-178 teaches treating a human.   See ¶¶ 0041.
June-178 teaches that the CD19 binding domain is a scFv.  See ¶¶ 0020. 
June-178 teaches the transmembrane domain SEQ ID NO: 15, which is identical to the claimed SEQ ID NO: 12.  See ¶¶ 0296-0298 and Appendix 2.
June-178 teaches an exemplary CD19CAR construct comprises an optional leader sequence, an extracellular antigen binding domain, a hinge, a transmembrane domain, an intracellular costimulatory domain and an intracellular stimulatory domain. Specific CD19 CAR constructs containing humanized scFv domains of the invention are provided. See ¶¶ 0296-0298.
June-178 teaches an exemplary sequence of the intracellular signaling domain of the 4-1BB protein is provided as SEQ ID NO: 16. An exemplary sequence of the intracellular signaling domain of CD27 is provided as SEQ ID NO: 51. An exemplary CD3zeta domain sequence is provided as SEQ ID NO: 17 or SEQ ID NO: 43. See ¶¶ 0298. 
SEQ ID NO: 17 of June-178 is identical to the claimed SEQ ID NO: 18. See Appendix 2.
SEQ ID NO: 16 of June-178 is identical to the claimed SEQ ID NO: 14. See Appendix 2.

Response to Arguments
10.	Applicant argues that as detailed above, claim 2 and its dependencies, as amended herein, are entitled at latest to the priority date of November 6, 2014. As indicated in the Office Action, each of June-178, June- 514, and June-471, was effectively filed on November 6, 2014. Therefore, June-178, June-514, and June-471 are not prior art under 35 U.S.C. 102(a)(2).
Applicant argues that for at least the reasons above, the rejection of claims 2, 6, 7, 16, 75-80, and 82-88 under 35 U.S.C. 102(a)(2) over June-178, June-514, and June-471 is moot. Reconsideration and withdrawal of the rejection is respectfully requested.
Applicant’s arguments have been considered and have been found partially persuasive.  The rejection of claims 2, 6, 7, 16, 75-80, 82-84, and 86-88 is withdrawn. However, the priority date of claim 85 is December 29, 2014 as set forth above.  Thus June-178, June-514, and June-471 are prior art for claim 85 and the rejection of claim 85 is maintained for the reasons of record. 

11.	Claim(s) 2, 6, 7, 16, 80, and 82-88 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000”, for the reasons of record.
June-000 teaches a method of treating a human with chronic lymphocytic leukemia, the method comprising administering to the human a T cell genetically engineered to express a CAR wherein the CAR comprises an antigen binding domain, a costimulatory signaling region, and a CD3 zeta signaling domain comprising the amino acid sequence of SEQ ID NO: 24, wherein the chronic lymphocytic leukemia is refractory CD19+ leukemia and lymphoma. See claims 50 and 52, Table 5 and Figure 1A. 
SEQ ID NO: 24 is identical to the currently claimed SEQ ID NO: 18.  See Appendix 3.
June-000 teaches administering the CAR modified T-cells with cytokines like IL-2 and IL-15.  See p. 48-lines 4-5 and p. 53-lines 16-19.
June-000 teaches treating colorectal cancer, ovarian cancer, liver cancer and pancreatic cancer.  See paragraph bridging pp. 17-18. 
June-000 teaches that the antigen binding domains is a Fab or scFv.  See p. 2-lines 11-13.
June-000 teaches the CAR comprises SEQ ID NO: 12.  See p. 2-lines 7-8 and Table 5. 
SEQ ID NO: 12 comprises the currently claimed SEQ ID NO: 12 transmembrane domain and the 4-1BB, SEQ ID NO: 14 co-stimulatory domain. See Table 5 and Appendix 3.

Response to Arguments
12.	Applicant argues that as described above, amended claim 2 and its dependencies are directed, inter alia, to a method of treating a subject having a cancer comprising: administering to the subject a first composition comprising an effective amount of an immune effector cell comprising a CAR molecule, and administering to the subject a second composition comprising an effective amount of a cytokine, wherein the cytokine is IL-15, IL-21, or both IL-15 and IL-21.
Applicant argues that June-000 does not teach the method as recited in claim 2 and its dependencies. In fact, the passage of June-000 cited by the Office (p. 48, lines 4-5) states: 
“Conditions appropriate for T cell culture include an appropriate media (e.g., Minimal Essential Media or RPM1 Media 1640 or, X-vivo 15, (Lonza)) that may contain factors necessary for proliferation and viability, including serum (e.g., fetal bovine or human serum), interletikin-2 (IL-2), insulin, IFN-y, IL-4, IL-7, GM-CSF, IL- 10, IL- 12, IL-15, TGF, and TNF-a or any other additives for the growth of cells known to the skilled  artisan.”

Applicant argues that therefore, it merely relates to conditions appropriate for T cell culture and does not relate to administration of IL-15 and/or IL-21 to a human subject as recited in the claims.
Applicant argues that for at least these reasons, claim 2, as amended herein, is novel over June-000. Therefore, claims 6, 7, 16, 80, and 82-88, which depend directly or indirectly from claim 2, are free of the rejection as well. Reconsideration and withdrawal of the rejection under 35 U.S.C. 102 (a)(1) is respectfully requested.

Applicant’s arguments have been considered, but have not been found persuasive.  In addition to the passage on p. 48, lines 4-5, the action cited passage on p. 53-lines 16-19 of June-000  teaches that “other components such as IL-2 or other cytokines” may be administered with the CAR-modified T cells.  Thus, given the teachings of both citations, June-000 does teach administering IL-15 with the CAR T cells.  Support for this disclosure in June-000  is further evidenced by claim 30 of US Pat. No. 9,481,728 (of record), a continuation of the national stage of June-000, which claims treating with IL-15 in addition to CD19 CAR cells.   Thus, the rejection is maintained for the reasons of record.

13.	Claim(s) 2, 6, 7, 16, 80, and 82-88 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2)  as being anticipated individually by the following patent publications for the reasons of record.  All of the patent publications are either the 35 U.S.C. 371 filing or continuations of WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000”- PCT/US11/64191 and thus have the same disclosure as June-000 as set forth above.
Publication Number
35 U.S.C. 102(a)(1)
35 U.S.C. 102(a)(2) 
US 20130287748 A1-IDS
Yes
Yes
US 20130309258 A1
Yes
Yes
US 8906682 B2-IDS
Yes
Yes
US 8911993 B2-IDS
Yes
Yes
US 8916381 B1-IDS
Yes
Yes
US 8975071 B1-IDS
Yes
Yes
US 20150118202 A1-IDS
No
Yes
US 9102761 B2-IDS
No
Yes
US 9102760 B2-IDS
No
Yes
US 9101584 B2-IDS
No
Yes
US 9328156 B2
No 
Yes
US 20160159907 A1-IDS
No
Yes
US 9464140 B2-IDS
No
Yes
US 9481728 B2-IDS
No
Yes
US 9499629 B2-IDS
No
Yes
US 9518123 B2
No
Yes
US 9540445 B2
No
Yes
US 20170283775 A1
No
Yes
US 20180258391 A1
No
Yes


The references applied under 35 U.S.C. 102(a)(2) have a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Response to Arguments
14.	Applicant argues that as discussed above, claims 2, 5-7, 16, 80, and 82-88 are novel over June-000. Accordingly, claims 2, 5-7, 16, 80, and 82-88 are also novel over the patent publications that are either the 35 U.S. 371 filing or continuations of June-000, for at least the same reasons. Reconsideration and withdrawal of the rejection under 35 U.S.C. 102 (a)(1) and/or 35 U.S.C. 102(a)(2) is respectfully requested.

Applicant’s arguments have been considered, but have not been found persuasive.  As set forth above  June-000 discloses administering IL-15 with the CAR T cells. Thus, the patent publications that are either the 35 U.S. 371 filing or continuations of June-000 also disclose administering IL-15 with the CAR T cells.  Thus, the rejections are maintained for the reasons of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15.	Claims 2, 6, 7, 16, 75-80, and 82-88  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000” in view of   Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann” for the reasons of record.
June-000 teaches as set forth above, but does not teach specifically teach that the CD-19 CAR and IL-15 were administered sequentially. 
June-000 additionally teaches that the CAR-T cells can be administered before, following, or simultaneously with a cytokine.  See p. 54-line 32 to p. 55-line 11.
Waldmann teaches IL-15 has a pivotal role in life and death of natural killer (NK) and CD8 memory T cells. See abstract. Waldmann teaches IL-15 is being used to treat patients with metastatic malignancy. See abstract. Waldmann teaches that when IL-15 was administered by continuous infusion for 10 days led to a 7-fold increase in the number of circulating NK cells and an 80- to 100-fold in the number of circulating effector memory T cells.  See p. s28-right column. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of June-000 and Waldmann  and administer the CD-19 CAR and IL-15 sequentially at various time points between the administration of the CD-19 CAR and the subsequent administration of IL-15 because June-000  teaches that the CAR-T cells can be administered before, following, or simultaneously with a cytokine and Waldmann teaches IL-15 is being used to treat patients with metastatic malignancy and continuous infusion for 10 days led to a 7-fold increase in the number of circulating NK cells and an 80- to 100-fold in the number of circulating effector memory T cells.  One would have been motivated to choose the optimal time between the administration of the CD-19 CAR and the subsequent administration of IL-15 given the activity of IL-15 on T-cells and NK-cells taught by Waldmann and to best treat the patient depending on the patient’s responsiveness to treatment. 

Response to Arguments
16.	Applicant argues that as discussed above, independent claim 2, as amended herein, recites, in pertinent part, a method of treating a subject having a cancer comprising: administering to the subject a first composition comprising an effective amount of an immune effector cell comprising a CAR molecule, and administering to the subject a second composition comprising an effective amount of a cytokine, wherein the cytokine is IL-15, IL-21, or both IL-15 and IL-21.
Applicant argues that the dependent claims further specify the cancer (e.g., claims 6 and 7), the subject, (e.g. claim 16), the timing of administration (e.g., claims 75-79), the tumor antigen (e.g., claim 80), and the CAR molecule domains (e.g., claims 82-88). 
Applicants argues that the Office has not made a prima facie case of obviousness. As discussed above, June-000 does not teach the methods as claimed in the instant application. Importantly, June-000 does not teach or suggest administration to a subject a second composition comprising IL-15, IL-21, or both IL-15 and IL-21. June-000 does not disclose the benefits of administering IL-15 and/or IL-21 in combination with CAR-T cell therapy, nor does June-000 provide motivation to modify the subject matter disclosed in June-000 to the claimed methods.
Applicants argues that Waldmann does not cure the deficiencies of June-000. Waldmann relates to a summary of the biology of IL-15 and does not teach or suggest administration to a subject a composition comprising an immune effector cell comprising a CAR molecule, let alone administration of a first composition comprising an immune cell comprising a CAR molecule and administration of a second composition comprising IL-15, IL-21, both IL-15 and IL-21.
Applicants argues that the Office acknowledges that June-000 “does not teach specifically teach that the CD-19 CAR and IL-15 were administered sequentially.” However, the Office alleges that:
“[i]t would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of June-000 and Waldmann and administer the CD-19 CAR and IL-15 sequentially at various time points between the administration of the CD-19 CAR and the subsequent administration of IL-15 because June-000 teaches that the CAR-T cells can be administered before, following, or simultaneously with a cytokine and Waldmann teaches IL-15 is being used to treat patients with metastatic malignancy....”

Applicant argues that there are numerous cytokines and IL-15 is just one of them. It would not have been obvious for a person having ordinary skill in the art to choose IL-15 from a large number of cytokines and to combine it with an immune effector cell comprising a CAR molecule, with a reasonable expectation of success. A skilled person reading June-000 and Waldmann would not have predicted that administration of IL-15 and an immune effector cell comprising a CAR molecule as separate compositions would achieve surprising results.

Applicant’s arguments have been considered, but have not been found persuasive.  One would have been motivated to administer IL-15 with CAR T cells because, as set forth above, Waldmann teaches administering cytokines like IL-15 with CAR T cells and Waldmann teaches IL-15 is being used to treat patients with metastatic malignancy and increases the number of NK cells  and effector memory T cells.  One would have been motivated to choose the optimal time between the administration of the CD-19 CAR and the subsequent administration of IL-15 given the activity of IL-15 on T-cells and NK-cells taught by Waldmann to best treat the patient depending on the patient’s responsiveness to treatment.  Thus, Applicant’s applicants arguments are not found persuasive. The assertion of surprising results is addressed below. 

Applicant argues that additionally, even if prima facie case of obviousness has been made, which Applicants do not concede, surprising results discovered by the Applicants would overcome the alleged obviousness rejection.
Applicant argues that for instance, Example 10 of the instant application describes the unexpected benefits of in vivo CAR T-cell injection and administration of IL-15 or IL-21 in a mouse model inoculated with a human ovarian carcinoma cell line. The Applicants demonstrated that “[o]f the various cytokine groups, mice receiving the IL-15 and IL-21 injection presented best tumor suppression, followed by IL-2 and IL-7, whereas IL-18 and PBS treated mice had the heaviest tumor burden.” Furthermore, the instant specification describes that, “IL-15 and IL-21 groups had higher proportions of CAR+ CD4 T cells than IL-2 and IL-18 groups.”
Applicant argues that the unexpected benefits of administration of CAR immune effector cells and IL-15 and IL-21 are further confirmed by post-filing evidence.
Applicant argues that for example, experimental data were submitted in the counterpart European application (Application No. 19169356.3) on December 6, 2021 and were published on the European Patent Register.  Specifically, Applicants demonstrated in a mouse model of B-cell acute lymphoblastic leukemia that administration of CAR-T cells with hetIL-15 induced significantly better anti-tumor response than mice receiving CAR-T cells alone. Furthermore, Applicants demonstrated that when CAR-T cells were co-cultured with diffuse large B-cell lymphoma cell lines, addition of IL-21 and hetIL-15 resulted in higher proportions of CAR-expressing T cells among live CD3+ T cells and an increased number of CAR-T cells relative to conditions in which cytokines were absent.
Applicant argues that these surprising results are not provided by, and cannot be expected from, any of the cited references, alone or in combination.
Applicant argues that for at least the reasons detailed above, claim 2 and its dependencies are not obvious over June-000 in view of Waldmann. Reconsideration and withdrawal of this rejection under 35 U.S.C. 103 is respectfully requested.

Applicant’s arguments have been considered, but have not been found persuasive. Regarding Example 10 in the specification, given that June-000 teaches that the CAR-T cells are effective at treating cancer, e.g. CD19 CAR T cells in Example 2, and Waldmann teaches that IL-15 is being used to treat patients with metastatic malignancy it would not have been unexpected that the combined treatment would have at least an additive effect on therapy.  In Example 10, the effect on tumor size of CAR+ CD4 T cells alone and CAR+ CD4 T cells with IL-15 does not appear to be significantly different until days 66 and 73 post tumor injection.  See Fig. 61.  Similar late differences between CAR+ CD4 T cells alone and CAR+ CD4 T cells with IL-21. However, it cannot be determined from the data presented if the effects are simply expected additive effects of the treatments or something more than additive.  In particular, the combined effect of IL-15 on CAR-T anti-tumor activity relative to IL-15 alone cannot be determined from the data because no data is presented on the activity of IL-15 alone. Additionally, it would not have been unexpected that IL-15 would stimulate T cell proliferation given that Waldmann teaches IL-15 is increases the number of NK cells  and effector memory T cells.  
Regarding the experimental data were submitted in the counterpart European application and IL-21 and hetIL-15 shown in Exhibits A and B, the rejection of June-000 in view of  Waldmann is not directed to IL-21 and hetIL-15 (a heterodimeric non-covalent complex of IL-15 and IL-15Ra) and thus the data is not directly relevant to the non-obviousness of the rejection.  Nevertheless, the effect of hetIL-15 on CAR-T anti-tumor activity in Exhibit A appears to be modest. Additionally, the combined effect of hetIL-15 on CAR-T anti-tumor activity relative to hetIL-15 alone cannot be determined from the data in Exhibit A because no data is presented on the activity of hetIL-15 alone.  Regarding Exhibit B, it would not have been unexpected that IL-15 in hetIL-15 would stimulate T cell proliferation given that Waldmann teaches IL-15 is increases the number of NK cells  and effector memory T cells.  
Furthermore, the evidence of nonobviousness must be commensurate in scope with the claims to rebut the prima facie case of obviousness.  See MPEP 716.02 (d).  The claims are broadly drawn to treating any cancer with any CAR in any immune effector cells.  However, the presented evidence is only drawn to treatment with a single type of cancer with a single type of  CAR-T cell and the type of CAR-T is not defined in the Exhibits.  Thus, given the breadth of the claimed methods, the presented evidence is not commensurate in scope with the claim methods to rebut the prima facie case of obviousness. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
17.  Claims 2, 6, 7, 16, 71-73, 75-80, 82-88 and 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000” in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann as applied to claims 2, 5-7, 16, 75-80, and 82-88 above, and further in view of US Pat. No. 8,124,084 (Lefrancois et al. Feb. 28, 2012, IDS), “Lefrancois” for the reasons of record.  
June-000 and Waldmann teach as set forth above.  
June-000 and Waldmann teach as set forth above, but do not teach treating with a combination of IL-15 and IL-15Ra.
Lefrancois teaches a method for increasing proliferation of immune cells, comprising administering to a human an effective amount of a composition, wherein the composition comprises: a. a purified interleukin-15 (IL-15) polypeptide and a purified soluble form of an interleukin-15 receptor alpha (IL-15Ra) polypeptide; b. a purified chimeric polypeptide in which an IL-15 polypeptide is linked to a soluble form of an IL-15Ra polypeptide; c. a purified IL-15 polypeptide and a purified chimeric polypeptide in which a soluble form of an IL-15Ra polypeptide is covalently linked to the Fc portion of an antibody; d. a purified complex comprising an IL-15 polypeptide bound to a soluble form of an IL-15Ra polypeptide; or e. a purified complex comprising an IL-15 polypeptide bound to a soluble form of an IL-15Ra polypeptide that is covalently linked to the Fc portion of an antibody, wherein said administration results in increasing proliferation of immune cells, wherein the human has cancer or AIDS, wherein IL-15 and IL-15Ra are encoded by nucleic acids .  See claims 1-24. 
	Lefrancois teaches that IL-15Ra greatly enhances the ability of IL-15 to drive CD8+ T cells to proliferate in vivo.  See Examples 1 and 2. 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of June-000, Waldmann and Lefrancois and use IL-15Ra in combination with IL-15 in the method of June-000 and Waldmann because Lefrancois teaches that IL-15Ra greatly enhances the ability of IL-15 to drive CD8+ T cells to proliferate in vivo. Given the enhancement of IL-15 activity by IL-15Ra to stimulate T-cell proliferation, one of skill in the art would have been motivated to treat with IL-15Ra and IL-15 to stimulate the proliferation of the CD19 CAR T-cells of June-000 in vivo. 

Response to Arguments
18.	Applicant argues that as detailed above, claim 2 and its dependencies are not obvious over June-000, in view of Waldmann.
Applicant argues that Lefrancois does not remedy the deficiencies of June-000 and Waldmann. Lefrancois relates to methods for increasing proliferation of immune cells and does not teach or suggest methods of administering compositions comprising an immune cell comprising a CAR molecule, let alone administration of a first composition comprising an immune cell comprising a CAR molecule and administration of a second composition comprising a cytokine, wherein the cytokine is IL-15, IL- 21, or both IL-15 and IL-21.
Applicant argues that for at least the reasons detailed above, claim 2 and its dependencies are not obvious over June-000, in view of Waldmann and further in view of Lefrancois. Reconsideration and withdrawal of the rejection is respectfully requested.

Applicant’s arguments have been considered, but have not been found persuasive.  Applicant is reiterating the arguments set forth above, thus for the reasons set forth above the evidence and arguments are not found persuasive. Additionally, Lefrancois teaches, as previously set forth, that IL-15Ra greatly enhances the ability of IL-15 to drive CD8+ T cells to proliferate in vivo and that IL-15 and  IL-15Ra reduce liver cancer burden. See Fig. 11.  Thus, it would have been expected that the combination of CD19 CAR T-cells of June-000 and IL-15 and  IL-15Ra would have had at least an additive effect on cancer treatment.  Thus, as set forth above, the evidence of nonobviousness is not sufficient to show the nonobviousness of the claimed method.  Thus, the rejection is maintained for the reasons of record. 

19.  Claims 2, 6, 7, 16, and 75-88 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000” in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann as applied to claims 2, 5-7, 16, 75-80, and 82-88 above, and further in view of US 2017/0158749 A1 (Cooper et al. June 8, 2017, effectively filed April 23, 2014), “Cooper” for the reasons of record. 
June-000 and Waldmann teach as set forth above, but do not teach wherein the antigen binding domain has a binding affinity at least 5-fold less than an antibody from which the antigen binding domain is derived. 
Cooper teaches that CARs with an intermediate level of target affinity were selectively cytotoxic to cells with high antigen expression levels.  See abstract and ¶¶ 0008-0011. 
Cooper teaches that CARs have a Kd of between about 5 nM and about 500 nM relative to the antigen.  See ¶ 0009. 
Cooper teaches identifying CARs with different affinities for the antigen.  See ¶ 0012.
Cooper teaches the CAR targets CD19.  See ¶¶ 0014 and 0031.
Cooper teaches the advantages of this method include reduction of normal tissue toxicity is not associated with mitigated activity in response to tumor and activation/inhibition of T cells does not require recognition of multiple antigens, for which the stoichiometry of expression and binding to relative receptors must be tightly controlled.  
It would have been prima facie obvious at the time the invention was filed to combine the teachings of June-000, Waldmann and Cooper and use an antigen binding domain that has a binding affinity at least 5-fold less than an antibody from which the antigen binding domain is derived because Cooper teaches that CARs with intermediate affinity to target antigens were selectively cytotoxic to cells with high antigen expression levels.  One would have been motivated to use the CD19 CARs  with reduced, intermediate affinity for CD19 because Cooper  teaches the advantages of this method include reduction of normal tissue toxicity is not associated with mitigated activity in response to tumor and activation/inhibition of T cells does not require recognition of multiple antigens.

Response to Arguments
20.	Applicant argues that as detailed above, claim 2 and its dependencies are not obvious over June-000, in view of Waldmann.
Applicant argues Cooper does not remedy the deficiencies of June-000 and Waldmann. Cooper relates to CAR-expressing T cells and does not teach or suggest methods of administering compositions comprising an immune cell comprising a CAR molecule, let alone administration of a first composition comprising an immune cell comprising a CAR molecule and administration of a second composition comprising a cytokine, wherein the cytokine is IL-15, IL-21, or both IL-15 and IL-21.
Applicant argues for at least the reasons detailed above, claim 2 and its dependencies are not obvious over June-000 in view of Waldmann, further in view of Cooper. Reconsideration and withdrawal of the rejection is respectfully requested.

Applicant’s arguments have been considered, but have not been found persuasive.  Applicant is reiterating the arguments set forth above, thus for the reasons set forth above the evidence and arguments are not found persuasive.  Additionally, Cooper does not need to teach or suggest the method of claim 2, which is taught and suggested by June-000 and Waldmann as set forth above. Cooper teach and suggests the use of the limitations of claim 81 for the reasons of record.  Thus, Applicant’s arguments are not found persuasive and the rejection is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

21.	Claims 2, 6, 7, 16, 80, and 82-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,481,728 B2 (June et al. Nov. 1, 2016, IDS) for the reasons of record. 
The ‘728 claims are drawn to:
  1. A cell comprising a lentiviral vector comprising a nucleic acid sequence encoding a chimeric antigen receptor (CAR), the CAR comprising a CD19 antigen binding domain comprising the amino acid sequence of SEQ ID NO: 20, a transmembrane domain, a costimulatory signaling region comprising 4-1BB, and a CD3 zeta signaling domain, wherein the cell is from a human having cancer. 
    2. The cell of claim 1, wherein the CAR comprises the amino acid sequence of SEQ ID NO: 12. 
    3. The cell of claim 1, wherein the nucleic acid comprises the nucleic acid sequence of SEQ ID NO: 8. 
    4. The cell of claim 1, wherein the CD19 antigen binding domain is an antibody or an antigen-binding fragment thereof. 
    5. The cell of claim 4, wherein the CD19 antigen-binding fragment is a Fab or a scFv. 
    6. The cell of claim 1, wherein the cell is a T cell or a Natural Killer (NK) cell. 
    7. The cell of claim 6, wherein the cell is a T cell. 
    8. The cell of claim 1, wherein the cell exhibits an anti-tumor immunity. 
    9. The cell of claim 1, wherein the vector comprises a promoter. 
    10. The cell of claim 1, wherein the promoter is an EF-1 alpha promoter. 
    11. A method of stimulating a T cell-mediated immune response to a CD19 expressing target cell population in a human, the method comprising administering to the human a pharmaceutical composition comprising an effective amount of a population of cells comprising a lentiviral vector, wherein the lentiviral vector comprises a nucleic acid encoding a CAR, wherein the CAR comprises a CD19 antigen binding domain comprising the amino acid sequence of SEQ ID NO: 20, a transmembrane domain, a costimulatory signaling region comprising 4-1BB, and a CD3 zeta signaling domain, wherein the cells are from a human having cancer. 
    12. The method of 11, wherein the cells comprising the lentiviral vector are T cells. 
    13. A method of providing an anti-tumor immunity in a human, the method comprising administering to the human a pharmaceutical composition comprising an effective amount of a population of cells comprising a lentiviral vector, wherein the lentiviral vector comprises a nucleic acid encoding a CAR, wherein the CAR comprises a CD19 antigen binding domain comprising the amino acid sequence of SEQ ID NO: 20, a transmembrane domain, a costimulatory signaling region comprising 4-1BB, and a CD3 zeta signaling domain, wherein the cells are from a human having cancer. 
    14. The method of claim 13, wherein the cells comprising the lentiviral vector are T cells. 
    15. A method of treating a hematological cancer in a human comprising administering to the human a pharmaceutical composition comprising an effective amount of a population of cells comprising a lentiviral vector, wherein the lentiviral vector comprises a nucleic acid encoding a CAR, wherein the CAR comprises a CD19 antigen binding domain comprising the amino acid sequence of SEQ ID NO: 20, a transmembrane domain, a costimulatory signaling region comprising 4-1BB, and a CD3 zeta signaling domain, wherein the cells are from a human having cancer. 
    16. The method of 15, wherein the hematological cancer is leukemia or lymphoma. 
    17. The method of 16, wherein the hematological cancer is mantle cell lymphoma, diffuse large B cell lymphoma, multiple myeloma, Hodgkin's disease, or non-Hodgkin's lymphoma. 
    18. The method of 15, wherein the hematological cancer is resistant to chemotherapy. 
    19. The method of claim 15, wherein the cells comprising the lentiviral vector are T cells. 
    20. The method of claim 15, wherein the pharmaceutical composition further comprises a pharmaceutically acceptable carrier, diluent or excipient. 
    21. The method of claim 15, wherein the pharmaceutical composition comprises a buffer. 
    22. The method of claim 21, wherein the buffer is neutral buffer saline or phosphate buffered saline. 
    23. The method of claim 15, wherein the pharmaceutical composition further comprises a carbohydrate. 
    24. The method of claim 23, wherein the carbohydrate is selected from glucose, mannose, sucrose, dextran and mannitol. 
    25. The method of claim 15, wherein the pharmaceutical composition further comprises an infusible cryomedia. 
    26. The method of claim 25, wherein the infusible cryomedia comprises plasmalyte A, dextrose, NaCl, DMSO, dextran and human serum albumin. 
    27. The method of claim 15, wherein the treating further comprises a bone marrow or stem cell transplant. 
    28. The method of claim 15, wherein a chemotherapy designed for depletion of lymphocytes is administered to the human prior to administration of the pharmaceutical composition. 
    29. The method of claim 15, further comprising administering one or more cytokines to the human. 
    30. The method of claim 29, wherein the cytokine is IL-2 or IL-15.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘728  claims are drawn to a method of providing an anti-tumor immunity in a human or a method of treating a hematological cancer in a human comprising administering to the human a pharmaceutical composition comprising an effective amount of a population of cells comprising a lentiviral vector, wherein the lentiviral vector comprises a nucleic acid encoding a CAR, wherein the CAR comprises a CD19 antigen binding domain comprising the amino acid sequence of SEQ ID NO: 20, a transmembrane domain, a costimulatory signaling region comprising 4-1BB, and a CD3 zeta signaling domain, wherein the cells are from a human having cancer and further treating with the cytokine IL-2 or IL-15.  One of skill in the art could have readily chosen the cytokine that most benefited the patient. 
Additionally, one would have been motivated to use the T-cell or NK-cell comprising the CD19 CAR of claims 1-10 given that it is directed to CD19 as claimed for the treatments. 
SEQ ID NO: 12 comprises the currently claimed SEQ ID NO: 12 transmembrane domain the 4-1BB, SEQ ID NO: 14 co-stimulatory domain and the CD3 zeta, SEQ ID NO: 18 primary signaling domain as set forth above for June-000 given that the ‘728 is a continuation of the 35 USC 371 filing of June-000 as set forth above. See Table 5 and Appendix 3.

22.	Claims 2, 6, 7, 16, 75-80, and 82-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,481,728 B2 (June et al. Nov. 1, 2016, IDS) in view of  WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000”  and in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann” for the reasons of record.
The ‘728 claims teach as set forth above, but does not teach specifically teach that the CD-19 CAR and IL-15 were administered sequentially. 
June-000 and Waldmann teaches as set forth above,
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘728 June-000 and Waldmann  and administer the CD-19 CAR and IL-15 sequentially at various time points between the administration of the CD-19 CAR and the subsequent administration IL-15 because June-000  teaches that the CAR-T cells can be administered before, following, or simultaneously with a cytokine and Waldmann teaches IL-15 is being used to treat patients with metastatic malignancy and continuous infusion for 10 days led to a 7-fold increase in the number of circulating NK cells and an 80- to 100-fold in the number of circulating effector memory T cells.  One would have been motivated to choose the optimal time between the administration of the CD-19 CAR and the subsequent administration IL-15 given the activity of IL-15 on T-cells and NK-cells taught by Waldmann and to best treat the patient depending on the patient’s responsiveness to treatment. 

23.	Claims 2, 6, 7, 16, 71-73, 75-80, 82-88 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,481,728 B2 (June et al. Nov. 1, 2016, IDS) in view of  WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000”  and in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann” as applied to claims 2, 5-7, 16, 75-80, and 82-88 above, and further in view of US Pat. No. 8,124,084 (Lefrancois et al. Feb. 28, 2012, IDS), “Lefrancois” for the reasons of record.
The ‘728 claims, teach as set forth above, but do not teach treating with a combination of IL-15 and IL-15Ra.
June-000, Waldmann and Lefrancois teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of the ‘728 claims, June-000, Waldmann and Lefrancois and use IL-15Ra in combination with IL-15 in the method of the ‘728 claims, June-000 and Waldmann because Lefrancois teaches that IL-15Ra greatly enhances the ability of IL-15 to drive CD8+ T cells to proliferate in vivo. Given the enhancement of IL-15 activity by IL-15Ra to stimulate T-cell proliferation, one of skill in the art would have been motivated to treat with IL-15Ra and IL-15 to stimulate the proliferation of the CD19 CAR T-cells of the ‘728 claims in vivo. 

24.	Claims 2, 6, 7, 16, and 75-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,481,728 B2 (June et al. Nov. 1, 2016, IDS) in view of  WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000”  and in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann” as applied to claims 2, 5-7, 16, 75-80, and 82-88 above, and further in view of US 2017/0158749 A1 (Cooper et al. June 8, 2017, effectively filed April 23, 2014), “Cooper” for the reasons of record.
 The ‘728 claims teach as set forth above, but do not teach wherein the antigen binding domain has a binding affinity at least 5-fold less than an antibody from which the antigen binding domain is derived. 
June-000, Waldmann, and Cooper teach as set forth above 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of the ‘728 claims, June-000, Waldmann and Cooper and use an antigen binding domain that has a binding affinity at least 5-fold less than an antibody from which the antigen binding domain is derived because Cooper teaches that CARs with intermediate affinity to target antigens were selectively cytotoxic to cells with high antigen expression levels.  One would have been motivated to use the CD19 CARs  with reduced, intermediate affinity for CD19 because Cooper  teaches the advantages of this method include reduction of normal tissue toxicity is not associated with mitigated activity in response to tumor and activation/inhibition of T cells does not require recognition of multiple antigens.

25.	Claims 2, 6, 7, 16, 80, and 82-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of US Pat. No. 10,357,514 B2 (June et al. July 23, 2019), “June-514” for the reasons of record.
The ‘514 claims are drawn to:
1. A method of treating a mammal having a leukemia or lymphoma associated with expression of CD19, comprising: administering to the mammal an effective amount of a population of immune effector cells, wherein the immune effector cells comprise autologous T cells, that expresses a CAR polypeptide that binds CD19 (a CAR19-expressing cell population), in combination with ibrutinib, wherein the CAR polypeptide comprises: (i) an extracellular anti-CD19 binding domain that comprises: a light chain complementary determining region 1 (LC CDR1) of SEQ ID NO: 25, a light chain complementary determining region 2 (LC CDR2) of SEQ ID NO: 26, a light chain complementary determining region 3 (LC CDR3) of SEQ ID NO: 27, a heavy chain complementary determining region 1 (HC CDR1) of SEQ ID NO: 19, a heavy chain complementary determining region 2 (HC CDR2) of any of SEQ ID NO: 20-23, and a heavy chain complementary determining region 3 (HC CDR3) of SEQ ID NO: 24; (ii) an intracellular signaling domain capable of stimulating the autologous T cells comprising the CAR polypeptide, wherein the intracellular signalling domain comprises: (a) a primary signalling domain which comprises a CD3zeta domain, or a functional fragment thereof, and (b) a costimulatory domain comprising an intracellular signaling domain of a protein selected from the group consisting of OX40, CD27, CD28, ICOS, and 4-1BB; (iii) a transmembrane domain disposed between the anti-CD19 binding domain and the intracellular signalling domain, wherein the transmembrane domain is a transmembrane domain of a protein chosen from: the alpha, beta or zeta chain of the T-cell receptor, CD28, CD3 epsilon, CD45, CD4, CD5, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137 or CD154. 
    2. The method of claim 1, wherein ibrutinib and the CAR19-expressing cell population are administered to the mammal as a first line of therapy. 
    3. The method of claim 1, wherein the CAR19-expressing cell population is administered to the mammal after administration of ibrutinib. 
    4. The method of claim 1, wherein the mammal is, or is identified as being, a complete or partial responder to ibrutinib, or a complete or partial responder to the CAR19-expressing cell population. 
    5. The method of claim 1, wherein the method further comprises administering GDC-0834, RN-486, CGI-560, CGI-1764, HM-71224, CC-292, ONO-4059, CNX-774, or LFM-A13. 
    6. The method of claim 1, wherein ibrutinib is administered at a dose of about 250 mg, 300 mg, 350 mg, 400 mg, 420 mg, 440 mg, 460 mg, 480 mg, 500 mg, 520 mg, 540 mg, 560 mg, 580 mg, or 600 mg daily. 
    7. The method of claim 1, wherein the anti-CD19 binding domain comprises a murine light chain variable region of Table 7, a murine heavy chain variable region of Table 7, or both. 
    8. The method of claim 1, wherein the anti-CD19 binding domain comprises the amino acid sequence of SEQ ID NO: 59, or a sequence with 95-99% identity thereto. 
    9. The method of claim 1, wherein the anti-CD19 binding domain is a humanized anti-CD19 binding domain. 
    10. The method of claim 9, wherein the humanized anti-CD19 binding domain comprises an amino acid sequence chosen from: SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO: 4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11 and SEQ ID NO:12, or a sequence with 95-99% identity thereto. 
    11. The method of claim 10, wherein the humanized anti-CD19 binding domain is a scFv that comprises a light chain variable region attached to a heavy chain variable via a linker, wherein the linker comprises the sequence of SEQ ID NO: 53. 
    12. The method of claim 1, wherein the transmembrane domain comprises the amino acid sequence of SEQ ID NO: 15, or a sequence with 95-99% identity thereto. 
    13. The method of claim 12, wherein the anti-CD19 binding domain is connected to the transmembrane domain by a hinge region, wherein the hinge region comprises the amino acid sequence of SEQ ID NO:14, or SEQ ID NO:45. 
    14. The method of claim 1, wherein the intracellular signaling domain further comprises a costimulatory domain that comprises the amino acid sequence of SEQ ID NO: 16, or SEQ ID NO:51. 
    15. The method of claim 1, wherein the intracellular signaling domain comprises the amino acid sequence of SEQ ID NO: 16, the amino acid sequence of SEQ ID NO: 17, or both. 
    16. The method of claim 1, wherein CAR polypeptide comprises an amino acid sequence of SEQ ID NO:58, SEQ ID NO:31, SEQ ID NO:32, SEQ ID NO:33, SEQ ID NO:34, SEQ ID NO:35, SEQ ID NO:36, SEQ ID NO:37, SEQ ID NO:38, SEQ ID NO:39, SEQ ID NO:40, SEQ ID NO:41, or SEQ ID NO:42. 
    17. The method of claim 1, further comprising administration of an agent which inhibits an immune inhibitory molecule chosen from: PD1, PD-L1, CTLA4, TIM3, CEACAM, LAG3, VISTA, BTLA, TIGIT, LAIR1, CD160, or 2B4. 
    18. The method of claim 1, wherein the leukemia or lymphoma is chosen from mantle cell lymphoma (MCL), chronic lymphocytic leukemia (CLL), acute lymphoid leukemia (ALL), diffuse large B cell lymphoma (DLBCL), small lymphocytic leukemia (SLL), acute myelogenous leukemia (AML), or multiple myeloma (MM). 
    19. The method of claim 1, further comprising administration of a cytokine chosen from IL-7, IL-15, or IL-21. 
    20. The method of claim 1 wherein remission of the hematological cancer is prolonged or relapse of the hematological cancer is delayed. 
    21. The method of claim 1, wherein the CAR19-expressing cell population is administered in combination a second kinase inhibitor, wherein the second kinase inhibitor is other than ibrutinib, when the mammal is, or is identified as being, a non-responder or relapser to ibrutinib, wherein second kinase inhibitor is chosen from one or more of GDC-0834, RN-486, CGI-560, CGI-1764, HM-71224, CC-292, ONO-4059, CNX-774, or LFM-A13, or a combination thereof. 
    22. The method of claim 1, wherein the mammal is, or is identified as being, a partial responder to ibrutinib, and the mammal is administered the CAR19-expressing cell population, alone or in combination with ibrutinib, during the period of partial response. 
    23. The method of claim 1, wherein ibrutinib is formulated for administration for 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 or more cycles, wherein cycle length is 21 or 28 days. 
    24. The method of claim 1, which comprises performing a lymphocyte infusion with the CAR19-expressing cell population. 
    25. The method of claim 1, wherein the mammal has undergone lymphodepletion, wherein the lymphodepletion comprises administration of one or more of melphalan, cytoxan, cyclophosphamide, and fludarabine. 
    26. The method of claim 1, wherein the intracellular signaling domain comprises the amino acid sequence of SEQ ID NO: 16, the amino acid sequence of SEQ ID NO: 43, or both. 
    27. The method of claim 1, wherein the intracellular signaling domain comprises the amino acid sequence of SEQ ID NO: 51, the amino acid sequence of SEQ ID NO: 17, or both. 
    28. The method of claim 1, wherein the intracellular signaling domain comprises the amino acid sequence of SEQ ID NO: 51, the amino acid sequence of SEQ ID NO: 43, or both. 
    29. The method of claim 1, wherein the leukemia or lymphoma is a relapsed or refractory leukemia or lymphoma. 
    30. The method of claim 1, wherein the leukemia or lymphoma is MCL. 
    31. The method of claim 1, wherein the leukemia or lymphoma is CLL. 
    32. The method of claim 1, wherein the CAR19-expressing cell population is administered to the mammal at least 1, at least 2, at least 3, at least 4, or at least 6 months after administration of ibrutinib was begun. 
    33. The method of claim 1, wherein the mammal experiences a reduction in PD1-expressing T cells after administration of ibrutinib. 
    34. The method of claim 1, wherein the anti-CD19 binding domain comprises a heavy chain variable domain and a light chain variable domain. 
    35. The method of claim 1, wherein the anti-CD19 binding domain comprises a sequence of SEQ ID NO: 2, or a sequence with 95-99% identity thereof. 
    36. The method of claim 1, wherein the mammal is a human. 
    37. A method of treating a human subject having a leukemia or lymphoma associated with expression of CD19, comprising: administering to the subject an effective amount of a population of immune effector cells, wherein the immune effector cells comprise autologous T cells, that express a CAR polypeptide that binds CD19 (a CAR19-expressing cell population), in combination with ibrutinib, wherein the CAR polypeptide comprises: (i) an extracellular anti-CD19 binding domain that comprises a HC CDR1 of SEQ ID NO: 19, a HC CDR2 of any of SEQ ID NOS: 20-23, a HC CDR3 of SEQ ID NO: 24, a LC CDR1 of SEQ ID NO: 25, a LC CDR2 of SEQ ID NO: 26, and a LC CDR3 of SEQ ID NO: 27, (ii) an intracellular signaling domain capable of stimulating the autologous T cell comprising the CAR polypeptide, wherein the intracellular signalling domain comprises a primary signalling domain which comprises a CD3zeta domain amino acid sequence of SEQ ID NO: 17 or SEQ ID NO: 43, and (iii) a transmembrane domain disposed between the anti-CD19 binding domain and the intracellular signalling domain, wherein the transmembrane domain comprises the amino acid sequence of SEQ ID NO: 15. 
    38. The method of claim 37, wherein the CAR polypeptide comprises the amino acid sequence of SEQ ID NO: 58. 
    39. The method of claim 37, wherein the CAR polypeptide comprises the amino acid sequence of SEQ ID NO: 32. 
    40. The method of claim 37, wherein the leukemia or lymphoma is selected from BALL, acute lymphoid leukemia (ALL), acute myelogenous leukemia (AML), multiple myeloma (MM), diffuse large B cell lymphoma (DLBCL), and mantle cell lymphoma (MCL). 
    41. The method of claim 37, wherein the leukemia or lymphoma is selected from CLL or SLL. 
    42. The method of claim 37, wherein the intracellular signaling domain further comprises a costimulatory domain comprising an intracellular signaling domain of a protein selected from the group consisting of OX40, CD27, CD28, ICOS, and 4-1BB. 
    43. The method of claim 42, wherein the costimulatory domain comprises the amino acid sequence of SEQ ID NO: 16, or the amino acid sequence of SEQ ID NO: 51. 
    44. A method of treating a human subject having CLL or SLL, comprising: administering to the subject an effective amount of a population of immune effector cells, wherein the immune effector cells comprise autologous T cells, that express a CAR polypeptide that binds CD19 (a CAR19-expressing cell population), in combination with ibrutinib, wherein the CAR polypeptide comprises: (i) an extracellular anti-CD19 binding domain that comprises a HC CDR1 of SEQ ID NO: 19, a HC CDR2 of any of SEQ ID NOS: 20-23, a HC CDR3 of SEQ ID NO: 24, a LC CDR1 of SEQ ID NO: 25, a LC CDR2 of SEQ ID NO: 26, and a LC CDR3 of SEQ ID NO: 27, (ii) an intracellular signaling domain comprising the amino acid sequence of SEQ ID NO: 17 or SEQ ID NO: 43, and SEQ ID NO: 16 or SEQ ID NO: 51; and (iii) a transmembrane domain comprising the amino acid sequence of SEQ ID NO: 15. 
    45. A method of treating a human subject having CLL or SLL, comprising: administering to the subject an effective amount of a population of immune effector cells, wherein the immune effector cells comprise autologous T cells, that express a CAR polypeptide that binds CD19 (a CAR19-expressing cell population), in combination with ibrutinib, wherein the CAR polypeptide comprises the amino acid sequence of SEQ ID NO: 58, thereby treating the human subject.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘514  claims are drawn to a method of treating a mammal or  human having a leukemia or lymphoma associated with expression of CD19, comprising: administering to the mammal an effective amount of a population of immune effector cells, wherein the immune effector cells comprise autologous T cells, that expresses a CAR polypeptide that binds CD19 and further treating with the cytokine IL-21 or IL-15.  One of skill in the art could have readily chosen the cytokine that most benefited the patient. 
The transmembrane domain SEQ ID NO: 15 is identical to the claimed SEQ ID NO: 12.  See Appendix 2.
The CD3zeta domain SEQ ID NO: 17 is identical to the claimed SEQ ID NO: 18. See Appendix 2.
The 4-1BB domain SEQ ID NO: 16 of June-178 is identical to the claimed SEQ ID NO: 14. See Appendix 2.

26.  Claims 2, 6, 7, 16, 75-80, and 82-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of US Pat. No. 10,357,514 B2 (June et al. July 23, 2019), “June-514” in view of WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000” and in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann” for the reasons of record.
The ‘514 claims teach as set forth above, but does not teach specifically teach that the CD-19 CAR and IL-15 were administered sequentially. 
June-000 and Waldmann teaches as set forth above,
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘514 claims, June-000 and Waldmann  and administer the CD-19 CAR and IL-15 sequentially at various time points between the administration of the CD-19 CAR and the subsequent administration IL-15 because June-000  teaches that the CAR-T cells can be administered before, following, or simultaneously with a cytokine and Waldmann teaches IL-15 is being used to treat patients with metastatic malignancy and continuous infusion for 10 days led to a 7-fold increase in the number of circulating NK cells and an 80- to 100-fold in the number of circulating effector memory T cells.  One would have been motivated to choose the optimal time between the administration of the CD-19 CAR and the subsequent administration IL-15 given the activity of IL-15 on T-cells and NK-cells taught by Waldmann and to best treat the patient depending on the patient’s responsiveness to treatment. 

27.	Claims 2, 6, 7, 16, 71-73, 75-80, 82-88 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of US Pat. No. 10,357,514 B2 (June et al. July 23, 2019), “June-514” in view of  WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000”  and in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann” as applied to claims 2, 5-7, 16, 75-80, and 82-88 above, and further in view of US Pat. No. 8,124,084 (Lefrancois et al. Feb. 28, 2012, IDS), “Lefrancois”.
The ‘514 claims, teach as set forth above, but do not teach treating with a combination of IL-15 and IL-15Ra.
June-000, Waldmann and Lefrancois teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of the ‘514 claims, June-000, Waldmann and Lefrancois and use IL-15Ra in combination with IL-15 in the method of the ‘514claims, June-000 and Waldmann because Lefrancois teaches that IL-15Ra greatly enhances the ability of IL-15 to drive CD8+ T cells to proliferate in vivo. Given the enhancement of IL-15 activity by IL-15Ra to stimulate T-cell proliferation, one of skill in the art would have been motivated to treat with IL-15Ra and IL-15 to stimulate the proliferation of the CD19 CAR T-cells of the ‘514 claims in vivo. 

28.	Claims 2, 6, 7, 16, and 75-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of US Pat. No. 10,357,514 B2 (June et al. July 23, 2019), “June-514” in view of  WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000”  and in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann” as applied to claims 2, 5-7, 16, 75-80, and 82-88 above, and further in view of US 2017/0158749 A1 (Cooper et al. June 8, 2017, effectively filed April 23, 2014), “Cooper” for the reasons of record.
The ‘514 claims teach as set forth above, but do not teach wherein the antigen binding domain has a binding affinity at least 5-fold less than an antibody from which the antigen binding domain is derived. 
June-000, Waldmann, and Cooper teach as set forth above 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of the ‘514 claims, June-000, Waldmann and Cooper and use an antigen binding domain that has a binding affinity at least 5-fold less than an antibody from which the antigen binding domain is derived because Cooper teaches that CARs with intermediate affinity to target antigens were selectively cytotoxic to cells with high antigen expression levels.  One would have been motivated to use the CD19 CARs  with reduced, intermediate affinity for CD19 because Cooper  teaches the advantages of this method include reduction of normal tissue toxicity is not associated with mitigated activity in response to tumor and activation/inhibition of T cells does not require recognition of multiple antigens.

29.  Claims 2, 6, 7, 16, 80, and 82-88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9-10, 20, 22-24, 27-29, 31, 33-34, 36-38, 40, and 46-47 of co-pending Application No. 16/435,257 (reference application, US 2019/0388471, IDS, “June-471”) for the reasons of record. 
The ‘471 claims are drawn to:
1. A method of treating a mammal having a disease associated with expression of CD19 comprising administering to the mammal an effective amount of a population of cells that expresses a CAR molecule that binds CD19 (a CAR19-expressing cell), in combination with one or more kinase inhibitors chosen from a Bruton's tyrosine kinase (BTK) inhibitor, a cyclin dependent kinase 4 (CDK4) inhibitor, an mTOR inhibitor, or a mitogen activated protein kinase interacting kinase (MNK) inhibitor. 
3. The method of claim 1, wherein the CAR19-expressing cell is administered to the mammal after administration of the kinase inhibitor. 
4. The method of claim 1, wherein the mammal is, or is identified as being, a complete or partial responder to the BTK inhibitor, or a complete or partial responder to the CAR19-expressing cell. 
5. The method of claim 1, wherein the BTK inhibitor is chosen from ibrutinib, GDC-0834, RN-486, CGI-560, CGI-1764, HM-71224, CC-292, ONO-4059, CNX-774, or LFM-A13. 
6. The method of claim 1, wherein: (i) the CDK4 inhibitor is chosen from: palbociclib, aloisine A, flavopiridol, 2-(2-chlorophenyl)-5,7-dihydroxy-8-[(3S,4R)-3-hydroxy-1-methyl-4-piperidi- nyl]-4-chromenone; crizotinib (PF-02341066, P276-00, RAF265, indisulam, roscovitine, dinaciclib, BMS 387032, MLN8054, AG-024322, AT7519, AZD5438, BMS908662; or ribociclib; (ii) the mTOR inhibitor is chosen from: rapamycin, a rapamycin analog such as everolimus, temsirolimus, ridaforolimus, semapimod, AZD8055, PF04691502, SF1126, XL765, or OSI-027; and (iii) the MNK inhibitor is chosen from: CGP052088, CGP57380, cercosporamide, ETC-1780445-2, or 4-amino-5-(4-fluoroanilino)-pyrazolo [3,4-d] pyrimidine. 
9. The method of claim 1, wherein the kinase inhibitor is ibrutinib and the ibrutinib has a dose of about 250 mg, 300 mg, 350 mg, 400 mg, 420 mg, 440 mg, 460 mg, 480 mg, 500 mg, 520 mg, 540 mg, 560 mg, 580 mg, or 600 mg daily. 
10. The method of claim 1, wherein the cell expresses a CAR molecule comprising an anti-CD19 binding domain, a transmembrane domain, and an intracellular signaling domain, optionally, wherein the intracellular signaling domain comprises a costimulatory domain and/or a primary signaling domain, wherein the anti-CD19 binding domain comprises: (i) a light chain complementary determining region 1 (LC CDR1), a light chain complementary determining region 2 (LC CDR2), a light chain complementary determining region 3 (LC CDR3), a heavy chain complementary determining region 1 (HC CDR1), a heavy chain complementary determining region 2 (HC CDR2), and a heavy chain complementary determining region 3 (HC CDR3) of an anti-CD19 binding domain; (ii) a murine light chain variable region of Table 7, a murine heavy chain variable region of Table 7, or both; (iii) a LC CDR1 of SEQ ID NO: 5, a LC CDR2 of SEQ ID NO: 26, and a LC CDR3 of SEQ ID NO: 27; and/or wherein the anti-CD19 binding domain comprises a HC CDR1 of SEQ ID NO: 19, a LC CDR2 of any of SEQ ID NOS: 20-23, and a HC CDR3 of SEQ ID NO: 24; (iv) a sequence of SEQ ID NO:59, or a sequence with 95-99% identify thereof; or (v) a sequence chosen from: SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO: 4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO: 11 and SEQ ID NO: 12, or a sequence with 95-99% identity thereof, and optionally, the anti-CD19 binding domain is a scFv that comprises a light chain variable region attached to a heavy chain variable via a linker, wherein the linker comprises a sequence of SEQ ID NO: 53. 
20. The method of claim 10, wherein the CAR molecule comprises a transmembrane domain of a protein chosen from: the alpha, beta or zeta chain of the T-cell receptor, CD28, CD3 epsilon, CD45, CD4, CD5, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137 or CD154, optionally, wherein the transmembrane domain comprises a sequence of SEQ ID NO: 15. 
22. The method of claim 20, wherein the anti-CD19 binding domain is connected to the transmembrane domain by a hinge region, wherein the hinge region comprises a sequence of SEQ ID NO:14 or SEQ ID NO:45. 
23. The method of claim 10, wherein the CAR molecule comprises a costimulatory domain, wherein the costimulatory domain comprises a sequence of SEQ ID NO: 16 or SEQ ID NO:51. 
24. The method of claim 10, wherein the CAR molecule comprises an intracellular signaling domain, wherein the intracellular signaling domain comprises: (i) a functional signaling domain of 4-1BB, a functional signaling domain of CD3 zeta, or both, or wherein the intracellular signaling domain comprises a sequence of CD27, a functional signaling domain of CD3 zeta, or both; (ii) a sequence of SEQ ID NO: 16, a sequence of SEQ ID NO: 17, or both; (iii) a sequence of SEQ ID NO: 16, a sequence of SEQ ID NO: 43, or both; (iv) a sequence of SEQ ID NO: 51, a sequence of SEQ ID NO: 17, or both; or (v) a sequence of SEQ ID NO: 51, a sequence of SEQ ID NO: 43, or both. 
27. The method of claim 10, wherein CAR molecule comprises an amino acid sequence of SEQ ID NO:58, SEQ ID NO:31, SEQ ID NO:32, SEQ ID NO:33, SEQ ID NO:34, SEQ ID NO:35, SEQ ID NO:36, SEQ ID NO:37, SEQ ID NO:38, SEQ ID NO:39, SEQ ID NO:40, SEQ ID NO:41, or SEQ ID NO:42. 
28. The method of claim 1, further comprising administration of an agent which inhibits an immune inhibitory molecule chosen from: PD1, PD-L1, CTLA4, TIM3, CEACAM (e.g., CEACAM-1, CEACAM-3 and/or CEACAM-5), LAG3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR beta. 
29. The method of claim 1, wherein the disease associated with expression of CD19 is a cancer, optionally, a hematological cancer chosen from a leukemia or lymphoma. 
31. The method of claim 29, wherein the cancer is chosen from: chronic lymphocytic leukemia (CLL), mantle cell lymphoma (MCL), multiple myeloma, acute lymphoid leukemia (ALL), Hodgkin lymphoma, B-cell acute lymphoid leukemia (BALL), T-cell acute lymphoid leukemia (TALL), small lymphocytic leukemia (SLL), B cell prolymphocytic leukemia, blastic plasmacytoid dendritic cell neoplasm, Burkitt's lymphoma, diffuse large B cell lymphoma (DLBCL), DLBCL associated with chronic inflammation, follicular lymphoma, pediatric follicular lymphoma, hairy cell leukemia, small cell- or a large cell-follicular lymphoma, malignant lymphoproliferative conditions, MALT lymphoma (extranodal marginal zone lymphoma of mucosa-associated lymphoid tissue), Marginal zone lymphoma, myelodysplasia and myelodysplastic syndrome, non-Hodgkin lymphoma, plasmablastic lymphoma, plasmacytoid dendritic cell neoplasm, Waldenstrom macroglobulinemia, splenic marginal zone lymphoma, splenic lymphoma/leukemia, splenic diffuse red pulp small B-cell lymphoma, hairy cell leukemia-variant, lymphoplasmacytic lymphoma, a heavy chain disease, plasma cell myeloma, solitary plasmocytoma of bone, extraosseous plasmocytoma, nodal marginal zone lymphoma, pediatric nodal marginal zone lymphoma, primary cutaneous follicle center lymphoma, lymphomatoid granulomatosis, primary mediastinal (thymic) large B-cell lymphoma, intravascular large B-cell lymphoma, ALK+ large B-cell lymphoma, large B-cell lymphoma arising in HHV8-associated multicentric Castleman disease, primary effusion lymphoma, B-cell lymphoma, or unclassifiable lymphoma. 
33. The method of claim 1, further comprising administration of a cytokine chosen from IL-7, IL-15, or IL-21. 
34. The method of claim 1, wherein the CAR is a regulatable CAR (RCAR), wherein the RCAR comprises: an intracellular signaling member comprising an intracellular signaling domain and a first switch domain, an antigen binding member comprising an antigen binding domain that binds CD19 and a second switch domain; and a transmembrane domain. 
36. The method of claim 1, wherein the CAR19-expressing cell is administered in combination a second kinase inhibitor, wherein the second kinase inhibitor is other than ibrutinib, when the mammal is, or is identified as being, a non-responder or relapser to ibrutinib, wherein second kinase inhibitor is chosen from one or more of GDC-0834, RN-486, CGI-560, CGI-1764, HM-71224, CC-292, ONO-4059, CNX-774, or LFM-A13, or a combination thereof. 
37. The method of claim 1, wherein the mammal is, or is identified as being, a partial responder to the kinase inhibitor, and the mammal is administered the CAR19-expressing cell, alone or in combination with the BTK inhibitor, during the period of partial response. 
38. The method of claim 1, wherein the kinase inhibitor is ibrutinib and the ibrutinib is formulated for administration for 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 or more cycles, wherein cycle length is 21 or 28 days. 
40. The method of claim 1, wherein the mammal has undergone lymphodepletion, wherein the lymphodepletion comprises administration of one or more of melphalan, cytoxan, cyclophosphamide, and fludarabine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘257 claims are drawn to method of treating a mammal/human having a disease associated with expression of CD19 (cancer) comprising administering to the mammal an effective amount of a population of cells that expresses a CAR molecule that binds CD19 (a CAR19-expressing cell), in combination with one or more kinase inhibitors chosen from a Bruton's tyrosine kinase (BTK) inhibitor, a cyclin dependent kinase 4 (CDK4) inhibitor, an mTOR inhibitor, or a mitogen activated protein kinase interacting kinase (MNK) inhibitor and further treating with the cytokine IL-21 or IL-15.  One of skill in the art could have readily chosen the cytokine that most benefited the patient. 
The transmembrane domain SEQ ID NO: 15 is identical to the claimed SEQ ID NO: 12.  See Appendix 2.
The CD3zeta domain SEQ ID NO: 17 is identical to the claimed SEQ ID NO: 18. See Appendix 2.
The 4-1BB domain SEQ ID NO: 16 of June-178 is identical to the claimed SEQ ID NO: 14. See Appendix 2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

30.  Claims 2, 6, 7, 16, 75-80, and 82-88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9-10, 20, 22-24, 27-29, 31, 33-34, 36-38, 40, and 46-47 of co-pending Application No. 16/435,257 (reference application, US 2019/0388471, IDS, “June-471”)  in view of WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000” and in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann” for the reasons of record.
The ‘471 claims teach as set forth above, but does not teach specifically teach that the CD-19 CAR and IL-15 were administered sequentially. 
June-000 and Waldmann teaches as set forth above,
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘471 claims, June-000 and Waldmann  and administer the CD-19 CAR and IL-15 sequentially at various time points between the administration of the CD-19 CAR and the subsequent administration of IL-15 because June-000 teaches that the CAR-T cells can be administered before, following, or simultaneously with a cytokine and Waldmann teaches IL-15 is being used to treat patients with metastatic malignancy and continuous infusion for 10 days led to a 7-fold increase in the number of circulating NK cells and an 80- to 100-fold in the number of circulating effector memory T cells.  One would have been motivated to choose the optimal time between the administration of the CD-19 CAR and the subsequent administration of IL-15 given the activity of IL-15 on T-cells and NK-cells taught by Waldmann and to best treat the patient depending on the patient’s responsiveness to treatment. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

31.	Claims 2, 6, 7, 16, 71-73, 75-80, 82-88 and 93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9-10, 20, 22-24, 27-29, 31, 33-34, 36-38, 40, and 46-47 of co-pending Application No. 16/435,257 (reference application, US 2019/0388471, IDS, “June-471”)  in view of  WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000”  and in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann” as applied to claims 2, 5-7, 16, 75-80, and 82-88 above, and further in view of US Pat. No. 8,124,084 (Lefrancois et al. Feb. 28, 2012, IDS), “Lefrancois” for the reasons of record.
The ‘471 claims, teach as set forth above, but do not teach treating with a combination of IL-15 and IL-15Ra.
June-000, Waldmann and Lefrancois teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of the ‘471claims, June-000, Waldmann and Lefrancois and use IL-15Ra in combination with IL-15 in the method of the ‘471 claims, June-000 and Waldmann because Lefrancois teaches that IL-15Ra greatly enhances the ability of IL-15 to drive CD8+ T cells to proliferate in vivo. Given the enhancement of IL-15 activity by IL-15Ra to stimulate T-cell proliferation, one of skill in the art would have been motivated to treat with IL-15Ra and IL-15 to stimulate the proliferation of the CD19 CAR T-cells of the ‘471 claims in vivo. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

32.	Claims 2, 6, 7, 16, and 75-88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9-10, 20, 22-24, 27-29, 31, 33-34, 36-38, 40, and 46-47 of co-pending Application No. 16/435,257 (reference application, US 2019/0388471, IDS, “June-471”) in view of  WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000”  and in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann” as applied to claims 2, 5-7, 16, 75-80, and 82-88 above, and further in view of US 2017/0158749 A1 (Cooper et al. June 8, 2017, effectively filed April 23, 2014), “Cooper” for the reasons of record. 
The ‘471 claims teach as set forth above, but do not teach wherein the antigen binding domain has a binding affinity at least 5-fold less than an antibody from which the antigen binding domain is derived. 
June-000, Waldmann, and Cooper teach as set forth above 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of the ‘471 claims, June-000, Waldmann and Cooper and use an antigen binding domain that has a binding affinity at least 5-fold less than an antibody from which the antigen binding domain is derived because Cooper teaches that CARs with intermediate affinity to target antigens were selectively cytotoxic to cells with high antigen expression levels.  One would have been motivated to use the CD19 CARs with reduced, intermediate affinity for CD19 because Cooper  teaches the advantages of this method include reduction of normal tissue toxicity is not associated with mitigated activity in response to tumor and activation/inhibition of T cells does not require recognition of multiple antigens.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

33.	The following patents with at least one common inventor, applicant or assignee contain claims drawn to CD19-CAR compositions and methods of cancer treatment with CD19-CAR compositions that raise the issue of obviousness-type double patenting with respect to the instant claims 2, 6, 7, 16, 71-73,  75-88 and 93 in combination with WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000”, Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann”, US Pat. No. 8,124,084 (Lefrancois et al. Feb. 28, 2012, IDS), “Lefrancois”, and/ or  US 2017/0158749 A1 (Cooper et al. June 8, 2017, effectively filed April 23, 2014), “Cooper” as set forth  in the rejections above and the claims are rejected on the ground of nonstatutory double patenting as being unpatentable over the patented claims or co-pending claims.   

Publication Number
Claims
US 8906682 B2-IDS
1-30
US 8911993 B2-IDS
1-21
US 8916381 B1-IDS
1-28
US 8975071 B1-IDS
1-17
US 9102761 B2-IDS
1-30
US 9102760 B2-IDS
1-30
US 9101584 B2-IDS
1-30
US 9328156 B2
1-15
US 9464140 B2-IDS
1-28
US 9499629 B2-IDS
1-53
US 9518123 B2
1-26
US 9540445 B2
1-30
US 10253086 B2
1-35
US 10603378 B2
1-28
17/058,163 (US 2021/0213063 A1 IDS-06/07/2022)
1, 5, 7-9, 22-23, 27-28, 30, 37, 45, 47, 51-53, 57, 64, 66, 74-75, and 96


Response to Arguments
34.	Applicant argues that without acquiescing to the Office’s position, Applicants request that the non-statutory double patenting rejection be held in abeyance until the rejection outstanding in the instant 312637029.1 application is overcome. At that time, Applicants may consider filing a terminal disclaimer, if necessary.

Applicant’s arguments have been considered, but have not been found persuasive because the instant claims remain obvious in view of the conflicting patents and applications and no terminal disclaimer has been filed.  Thus, the rejections are maintained for the reasons of record. 
Conclusion
35.	All other objections and rejections recited in the Office Action of December 07, 2021 are withdrawn in view of Applicant’s amendments and arguments.
36.	No claims allowed.
37.  	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 07, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642